699 N.W.2d 302 (2005)
Smith
v.
Randolph.
No. 128601.
Supreme Court of Michigan.
July 8, 2005.
SC: 128601, COA: 251066.
On order of the Court, the motions for immediate consideration and for stay of the trial court's June 22, 2005 order denying defendant's motion to set aside the default and default judgment are considered, and they are GRANTED. In addition, all further proceedings in the trial court are STAYED until this Court issues an order disposing of the application. MCR 7.302(C)(5)(a). The application for leave to appeal the March 24, 2005 judgment of the Court of Appeals remains pending.